J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
            v.                        :
                                      :
                                      :
 TRAVIS D. HADDEN                     :
                                      :
                 Appellant            :   No. 922 MDA 2021

       Appeal from the Judgment of Sentence Entered July 6, 2021
            In the Court of Common Pleas of Centre County
           Criminal Division at No: CP-14-CR-0001547-2017

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
            v.                        :
                                      :
                                      :
 TRAVIS D. HADDEN                     :
                                      :
                 Appellant            :   No. 923 MDA 2021

       Appeal from the Judgment of Sentence Entered July 6, 2021
            In the Court of Common Pleas of Centre County
           Criminal Division at No: CP-14-CR-0001640-2017

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
            v.                        :
                                      :
                                      :
 TRAVIS DEAN HADDEN                   :
                                      :
                 Appellant            :   No. 924 MDA 2021

       Appeal from the Judgment of Sentence Entered July 6, 2021
            In the Court of Common Pleas of Centre County
           Criminal Division at No: CP-14-CR-0001776-2017

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22


                                                 :
                v.                               :
                                                 :
                                                 :
    TRAVIS DEAN HADDEN                           :
                                                 :
                       Appellant                 :   No. 925 MDA 2021

          Appeal from the Judgment of Sentence Entered July 6, 2021
               In the Court of Common Pleas of Centre County
              Criminal Division at No: CP-14-CR-0001777-2017


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                                  FILED APRIL 01, 2022

        Travis Dean Hadden (Appellant) appeals from the sentences imposed

after the trial court revoked his probation. Upon review, we affirm in part,

and amend the sentencing orders consistent with this memorandum.

        On November 8, 2017, at docket 1547-2017, Appellant pled guilty to

forgery and was sentenced to 49 days - 23½ months in the Centre County

Correctional Facility. The sentencing court ordered Appellant to pay $3,500

in restitution and a $100 fine.

        On January 19, 2018, at dockets 1640-2017, 1776-2017, and 1777-

2017,1 Appellant pled guilty to various crimes including theft, access device

fraud, and bad checks. The court imposed an aggregate sentence of five years

of probation, consecutive to the sentence at docket 1547-2017, and ordered

Appellant to pay fines, court costs, and approximately $3,000 in restitution.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   We refer to these three cases and docket 1547-2017 as the “four dockets.”

                                           -2-
J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22



       After Appellant’s release, the Commonwealth asserted that he violated

conditions of his probation,2 including his obligation to pay court-ordered

restitution, fines, and costs (“Condition 5” or the “repayment obligation”). On

March 11, 2021, the trial court issued a bench warrant for Appellant for

absconding from supervision.

       On July 6, 2021, following Appellant’s apprehension, the trial court

conducted a violation of probation (VOP) hearing.          Appellant’s probation

officer, Richard Auman (PO Auman), testified for the Commonwealth.            PO

Auman stated that Appellant previously promised to make monthly payments

of $200, but failed to do so. N.T., 7/6/21, at 12. PO Auman testified that

Appellant’s probation was revoked in August 2019 for, inter alia, non-

compliance with his repayment obligation. Id. at 10-11. At the time of the

VOP hearing, Appellant had paid nothing. Id. at 13.

       Appellant testified in his defense, asserting he had insufficient income

and did not willfully refuse to pay the required monthly repayment obligation.

See id. at 18-20, 25-26.           Appellant testified that he had only sporadic

employment. Id. at 19-20, 22, 26. Appellant conceded he never notified the

probation department of his difficulty making payments. Id. at 25. Appellant

also acknowledged that he told PO Auman he would pay $200 per month




____________________________________________


2 The trial court states in its Pa.R.A.P. 1925(a) opinion that the Commonwealth
filed a petition for revocation of probation. Trial Court Opinion, 9/17/21, at 1.
However, the petition is not in the record or listed on the docket.

                                           -3-
J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22



toward the repayment obligation. Id. at 29; see also id. (Appellant “wasn’t

lying” when he stated he could pay $200).

         At the conclusion of the hearing, the trial court found Appellant in

violation of Condition 5 and revoked his probation.3 Id. at 37-38. The court

asked Appellant how much he could pay per month toward the repayment

obligation; Appellant replied $40. Id. at 38. The court set Appellant’s new

monthly repayment amount at $15, id., and waived Appellant’s fines and

costs.     The court sentenced Appellant to serve 19 months and 25 days’

imprisonment, with immediate parole for time served, followed by two years

of probation. Id. at 39-40. Importantly, Appellant did not file post-sentence

motions.

         Appellant timely filed notices of appeal,4 followed by timely concise

statements of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

In its opinion, the trial court rejected Appellant’s sole issue challenging the

revocation of probation for failure to comply with Condition 5.           The court

reasoned:

         Based on the testimony and evidence [adduced at the VOP
         hearing], the court found willfulness on the part of [Appellant] in
         failing to make an effort to pay his restitution, costs and fines, and
____________________________________________


3 The trial court found no violation of the condition requiring Appellant to notify
the probation office if he changed his residence (Condition 3). See N.T.,
7/6/21, at 31, 37; Trial Court Opinion, 9/17/21, at 2.

4Appellant complied with the dictates of our Pennsylvania Supreme Court in
Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (“where a single
order resolves issues arising on more than one docket, separate notices of
appeal must be filed for each case.”); see also Pa.R.A.P. 341, Official Note.

                                           -4-
J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22


      in failing to make an effort to lower his payments or express to
      his probation officer there was an issue with making payments.
      [Appellant] acknowledged he did not contact his probation officer
      regarding an inability to pay or to adjust the payment contract
      after telling his probation officer he could make payments of about
      $200.00 monthly. The [repayment obligation] existed since 2017,
      and there were no payments by [Appellant]. As such, the court
      found [Appellant] violated Condition 5 for nonpayment.

Trial Court Opinion, 9/17/21, at 3.

      On appeal, Appellant presents the following question:

      Did the trial court err in revoking Appellant’s probation and parole
      and sentencing him to a period of incarceration and probation
      based solely on [A]ppellant’s failure to pay fines, costs and
      restitution when there was ample evidence presented that
      Appellant is indigent and did not willfully refuse to pay?

Appellant’s Brief at 13.

      In an appeal from a sentence imposed after revocation of probation, this

Court “can review the validity of the revocation proceedings, the legality of

the sentence imposed following revocation, and any challenge to the

discretionary aspects of the sentence imposed.” Commonwealth v. Wright,

116 A.3d 133, 136 (Pa. Super. 2015). “Prior to revoking probation on the

basis of failure to pay fines, costs or restitution, the [trial] court must inquire

into … the reasons surrounding the probationer’s failure to pay, followed by a

determination of whether the probationer made a willful choice not to pay.”

Commonwealth v. Ballard, 814 A.2d 1242, 1247 (Pa. Super. 2003) (citation

omitted); see also Pa.R.Crim.P. 706(A) (“A court shall not commit the

defendant to prison for failure to pay a fine or costs unless it appears after

hearing that the defendant is financially able to pay the fine or costs.”).

                                       -5-
J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22


       Appellant’s claim implicates the discretionary aspects of his sentence.5

See Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010)

(“imposition of a sentence of total confinement after the revocation of

probation for a technical violation, and not a new criminal offense, implicates

the fundamental norms that underlie the sentencing process.” (citation

omitted)). Indeed, Appellant repeatedly frames his claim as implicating the

discretionary aspects of sentencing. See Appellant’s Brief at 12, 22-23.

       There is no absolute right to appellate review of a discretionary

sentencing claim. Commonwealth v. Solomon, 247 A.3d 1163, 1167 (Pa.

Super. 2021) (en banc). Rather, we

       conduct a four-part analysis to determine: (1) whether appellant
       has filed a timely notice of appeal, see Pa.R.A.P. 902 and 903;
       (2) whether the issue was properly preserved at sentencing
       or in a motion to reconsider and modify sentence, see
       Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
       Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
       that the sentence appealed from is not appropriate under the
       Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018)

(emphasis added; some citations omitted).

       Here, although Appellant timely filed notices of appeal, included a

Pa.R.A.P. 2119(f) statement in his brief, and presents a substantial question,


____________________________________________


5 Contrary to Appellant’s assertion, our review of the record discloses the trial
court, in compliance with Ballard, properly found that Appellant willfully failed
to make any payments. See Trial Court Opinion, 9/17/21, at 3; see also,
e.g., N.T., 7/6/21, at 29 (Appellant stating he “wasn’t lying” when he told PO
Auman he was capable of paying $200 per month).

                                           -6-
J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22


he failed to preserve his challenge to the sentence either at sentencing or in

a post-sentence motion.      Accordingly, Appellant waived his claim.          See

Pa.R.Crim.P. 720(A)(1); Commonwealth v. Cartrette, 83 A.3d 1030, 1042

(Pa. Super. 2013) (en banc) (“issues challenging the discretionary aspects of

a sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings.         Absent such

efforts, an objection to a discretionary aspect of a sentence is waived.”

(citation omitted)); Commonwealth v. Yockey, 158 A.3d 1246, 1259 (Pa.

Super. 2017) (same).

      However, we sua sponte address the legality of Appellant’s sentence.

See Commonwealth v. Wolfe, 140 A.3d 651, 655 (Pa. 2016) (“courts are

empowered to address illegal sentences regardless of issue preservation

concerns.”). The trial court explained that the July 6, 2021 sentencing orders

contain a clerical error:

      As testified to by [PO] Auman, Condition 3 regarding updating
      [Appellant’s] address, was not specifically included in Centre
      County sentencing orders prior to the Commonwealth v. Koger,
      255 A.3d 1285 (Pa. Super. 2021) decision, and was not included
      in [Appellant’s initial] sentencing orders. [See id. at 1291
      (“Because the trial court did not impose, at the time of the [initial]
      sentencing, any specific probation or parole conditions, the [VOP]
      court could not have found [the defendant] violated one of the
      ‘specific conditions’ of probation or parole included in the
      probation order.” (citation and footnote omitted)).] In recognition
      of the Koger decision, the [trial] court stated on the record
      ([N.T.,] 7/6/2021, pp. 21-22, 31, 37) it found no violation of
      Condition 3. [Appellant] has not raised this issue on appeal;
      however, due to a clerical error, the [sentencing orders at the four
      dockets] reflected [Appellant] was found to have violated
      Condition[] 3. As such, should the Honorable Superior Court find

                                      -7-
J-S10012-22 & J-S10013-22 & J-S10014-22 & J-S10015-22


         it necessary, the [trial] court respectfully requests the matter be
         remanded for correction.

Trial Court Opinion, 9/17/21, at 2.      Our review of the record confirms the

error.

         “If this Court determines that a sentence must be corrected, we are

empowered to either amend the sentence directly or to remand the case to

the trial court for resentencing.” Commonwealth v. Lekka, 210 A.3d 343,

358 (Pa. Super. 2019) (citation omitted). If our disposition does not alter the

overall sentencing scheme, there is no need to remand for resentencing.

Commonwealth v. Thur, 906 A.2d 552, 569 (Pa. Super. 2006). Accordingly,

we directly amend Appellant’s sentencing orders, at all four dockets, to

properly reflect no violation of Condition 3. See Lekka, supra; Trial Court

Opinion, 9/17/21, at 2. In all other respects, we affirm.

         Judgment of sentence affirmed in part and amended in part. Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2022




                                        -8-